Citation Nr: 1508731	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO. 10-08 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a heart condition, to include hypertension, hypertensive heart disease, coronary artery disease (CAD) and ischemic heart disease, to include as due to herbicide exposure and as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2010 and December 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2011, the Veteran was notified that he had not timely perfected his appeal of the issue of service connection for a heart disability. The statement of the case was sent on June 27, 2011, giving the Veteran until August 27, 2011 to file an appeal. The substantive appeal was not received until September 19, 2011, and was therefore untimely. 

However, the Board may accept a substantive appeal even if it is untimely as an untimely substantive appeal is not a jurisdictional bar. See Percy v. Shinseki, 23 Vet. App. 37 (2009); see also Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003). As the Board received testimony on the issue of service connection for a heart disability at the January 2012 hearing, the Board has accepted jurisdiction of the issue and will proceed with its adjudication. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2012. A transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran's claim was previously remanded by the Board in December 2013 for further development. As will be further discussed below, the Board finds that the AOJ did not substantially comply with the remand orders. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). Consequently, the Board regrettably must again remand this case.

Specifically, as part of the medical opinion requested in the April 2012 remand the Board asked the examiner to address both whether the Veteran's heart disability was directly related to service, as well as whether any diagnosed heart disability was caused or aggravated by the Veteran's service connected PTSD. See April 2012 Board Remand at 17. While the examiner indicated that hypertensive heart disease was caused by hypertension, and that hypertension was not related to in-service herbicide exposure, the examiner did not indicate whether the Veteran's hypertension was caused or aggravated by his PTSD. As such, the Board finds it must remand the claim for an addendum opinion addressing secondary service connection. Stegall, 11 Vet. App. 268.

While on remand, appropriate efforts must be made to obtain any records, whether VA or private, identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. Obtain an addendum opinion from the examiner who provided the May 2012 VA heart conditions examination, or another appropriate medical professional if the examiner is unavailable. The claims file must be reviewed by the examiner and a note that it was reviewed should be included in the report. If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the currently diagnosed heart conditions, to include hypertensive heart disease and hypertension, were caused by PTSD?

b) If the heart conditions, to include hypertensive heart disease and hypertension, were not caused by PTSD, is it at least as likely as not (a fifty percent probability or greater) that the heart conditions were aggravated (i.e., permanently worsened beyond their natural progression) by PTSD?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the heart conditions by the service-connected disability.

A detailed rationale supporting the examiner's opinion should be provided. In forming the opinion, the examiner must consider all lay statements of record. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issue on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




